Citation Nr: 0824729	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of tinea versicolor, involving the shoulders, 
chest, back and neck, currently rated as 0 percent disabling.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for right carpel tunnel 
syndrome.

4.  Entitlement to service connection for residuals of a 
right ankle injury.

5.  Entitlement to an evaluation in excess of 10 percent for 
medial meniscus injury, left knee, prior to September 13, 
2007.

6.  Entitlement to an evaluation in excess of 20 percent for 
medial meniscus injury, left knee.

7.  Entitlement to an evaluation in excess of 10 percent 
disabling for instability of the left knee rated from March 
26, 2002 to September 13, 2007. 

8.  Entitlement to service connection for a right knee 
disability as secondary to medial meniscal injury and 
instability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1995 to June 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington and Los Angeles, California.

The issues of entitlement to service connection for a right 
knee disability, entitlement to an increased rating for 
medial meniscal injury and evaluation of left knee 
instability were previously remanded by the Board in March 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

In a VA-9 Form of May 2008 the appellant stated he desired a 
Board of Veterans Appeals hearing at a local VA office before 
a member, or members, of the BVA. The appellant has not been 
afforded the opportunity for a hearing.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should schedule the appellant 
for a travel board hearing.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

